Citation Nr: 9908663	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from July 
1943 to March 1946. 

In the February 1997 substantive appeal, the veteran 
requested a personnel hearing before a Member of the Board at 
a local VA office.  However, in a subsequent February 1998 VA 
form 21-4138 (Statement in Support of Claim), the veteran 
indicated that he did not wish to have a Travel Board 
hearing, and he made no further request for a hearing.  
Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) (1998), the 
veteran's February 1997 hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  In an unappealed November 1988 rating decision, the RO 
denied service connection for a nervous condition on the 
basis that the veteran had not been diagnosed with a 
psychiatric disorder.

2.  Evidence associated with the claims folder since the 
November 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, is plausible or 
capable of substantiation. 





CONCLUSIONS OF LAW

1.  The November 1988 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1988 rating decision, the RO denied the veteran 
service connection for a nervous condition on the grounds 
that the veteran had not been diagnosed with a psychiatric 
disorder.  At present, as the veteran has attempted to reopen 
his claim for service connection for a psychiatric disorder, 
to include PTSD, his case is before the Board for appellate 
review.  However, because the November 1988 rating decision 
is final, the veteran's claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins  v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the last final adjudication in November 
1988, the additional evidence in the file which is related to 
this issue includes: (1) medical records from the VA Medical 
Center in Cincinnati, Ohio, dating from February 1995 to 
January 1997; (2) a June 1998 VA examination report with an 
addendum dated July 1998; (3) a July 1998 medical report by 
Bob Welch, Ph.D., and Brian Zinnbauer, M.A.; (4) various 
statements made by the veteran and his representative in 
correspondence and during a February 1998 appeal hearing at 
the RO; and, (5) a completed NA form 13055 received in June 
1998.

The medical records from the VA Medical Center (VAMC) in 
Cincinnati, Ohio, dating from February 1995 to January 1997 
(item 1) contain medical notations dated February 1985 and 
August 1985 noting that the veteran complained of feeling 
nervous, depressed and anxious, as well as that he described 
an incident during which he had a nervous breakdown while in 
the service in Okinawa, Japan.  More importantly, the records 
contain notations dated January 1997 which indicate the 
veteran had been receiving treatment since January 1996, and 
that he was diagnosed with PTSD and alcohol dependence in 
remission.

The June 1998 VA examination report with an addendum dated 
July 1998 (item 2) shows the veteran had a diagnosis of PTSD, 
but that the was not meeting the criteria for PTSD at the 
time of the examinations.  And, the July 1998 medical report 
by Bob Welch, Ph.D., and Brian Zinnbauer, M.A., (item 3) 
indicates that, upon examination, the veteran presented 
evidence of chronic PTSD and alcohol dependence in full 
remission.

Finally, in various statements made by the veteran and his 
representative in correspondence and during a February 1998 
appeal hearing at the RO (item 4), the veteran and his 
representative indicated the veteran currently suffers from 
PTSD which is related to his service.  Specifically, the 
veteran indicated that, while in the service, he drove two 
and a half ton trucks carrying ammunition during combat.  He 
further indicated that such activity caused him such severe 
distress that he had to be hospitalized while serving in 
Okinawa, Japan.  In support of this statement, the veteran 
submitted a completed NA form 13055 in June 1998 (item 5). 

After a review of the additional evidence submitted 
subsequent to the November 1988 RO decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for a 
psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  Additionally, the Board finds 
that the veteran's claim is well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).  However, as additional development is necessary 
prior to final adjudication, the veteran's claim is remanded 
to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
PTSD, is reopened, and the claim is well grounded; the appeal 
is granted to this extent only, and the claim is the subject 
of the remand below.

REMAND

With respect to the applicable law to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, the veteran claims he is entitled to service 
connection for PTSD, which he relates to his period of active 
duty in Japan and Korea during World War II.  The Board notes 
that, as discussed above, the claims folder contains medical 
records from the Cincinnati VAMC, a June 1998 VA examination 
report, and a July 1998 report from Bob Welch, Ph.D., and 
Brian Zinnbauer, M.A., indicating the veteran has been 
diagnosed with PTSD.

However, there is no indication that the RO has attempted to 
obtain from the veteran specific information regarding any 
alleged stressor, nor has attempted to verify any alleged 
stressful incidents related by the veteran by contacting the 
appropriate custodian of the relevant service records.  As 
well, the Board notes the RO has not informed the veteran of 
the type of detailed information needed to attempt to verify 
any claimed stressors.  Additionally, the Board observes that 
it does not appear the veteran's service personnel records 
have been associated with the claims file.  As a result, 
there is no indication in the claims file that the above 
mentioned PTSD diagnosis is related to any specific traumatic 
events which have been verified.  In this regard, the law 
indicates that any diagnosis of PTSD must be based on a 
stressor history which has been verified.  38 C.F.R. 
§ 3.304(f).  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 78 (1994), it is necessary that the veteran's 
stressors be verified, as well as that the veteran be 
provided a new examination where the examiner has an 
accurate, verified history of the veteran's military service.  

Furthermore, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 
Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

2.  The RO should attempt to obtain the 
veteran's service personnel records and 
associate them with the claims file.

3.  With any additional information 
obtained regarding the claimed stressors, 
the information obtained from the 
veteran's personnel records, and the 
evidence of record, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and attempt to verify the veteran's 
claimed stressors.  This review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents 
described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

4.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the etiology and extent of any 
psychiatric disorders that may be 
present.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria for a 
diagnosis of PTSD have been met.  The RO 
must provide for the examiner the report 
of the verified stressor or stressors 
described in paragraph 4, above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

6.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

8.  Thereafter, the RO should adjudicate 
the issue of service connection for a 
psychiatric disorder, to include PTSD, on 
a de novo basis, in light of relevant 
decisions including Cohen, supra.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

